DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 29 March 2022. By this amendment, claim 9 is amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2-14 which depend therefrom, and as previously noted in the Ex parte Quayle action dated 4 February 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, both a resin layer disposed on another surface of the substrate to correspond to the display area, wherein the resin layer exposes at least a portion of the another surface, and an external light-absorbing layer disposed on a portion of the another surface exposed by the resin layer. One such as Sim et al (US Patent Application Publication 2018/0341290) disclose a display device comprising: a substrate including a display area 321, a first non-display area, a second non-display area, and a bending area 322, wherein the first non-display area neighbors the display area, and the bending area is disposed between the first non-display area and the second non-display area [see Fig. 3]; a display element disposed on a surface of the substrate to correspond to the display area [see paragraph 0072]; a resin layer (“protection film”) 575 disposed on another surface of the substrate to correspond to the display area, wherein the resin layer exposes at least a portion of the another surface, and the another surface is opposite the surface; and a first protective layer 540 disposed on the another surface of the substrate to correspond to the first non-display area. However, while Sim et al teach generally that their device may contain a light shielding layer [see paragraph 0097], they do not disclose that the light shielding layer specifically absorbs the light (i.e. the external light absorbing layer of the instant claims; “shielding” could mean deflecting or any other means of preventing the light from arriving where it is not wanted), nor that the light shielding layer is disposed on a portion of the another surface exposed by the resin layer.
Regarding independent claim 15, and claims 16-20 which depend therefrom, and as previously noted in the Ex parte Quayle action dated 4 February 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, an external light-absorbing layer disposed on another surface of the substrate to correspond to the display area, wherein the another surface is opposite the surface; and a metal pattern disposed on the surface of the substrate to correspond to the first non-display area. One such as Sim et al disclose a display device comprising: a substrate including a display area 321, a first non-display area, a second non-display area, and a bending area 322, wherein the first non-display area neighbors the display area, and the bending area is disposed between the first non-display area and the second non-display area [see Fig. 3]; a display element disposed on a surface of the substrate to correspond to the display area [see paragraph 0072]. However, while Sim et al teach generally that their device may contain a light shielding layer [see paragraph 0097], they do not disclose that the light shielding layer specifically absorbs the light (i.e. the external light absorbing layer of the instant claims; “shielding” could mean deflecting or any other means of preventing the light from arriving where it is not wanted).


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E.S./Examiner, Art Unit 2899       /VICTOR A MANDALA/                                              Primary Examiner, Art Unit 2899